Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
While on temporary release, petitioner failed to report back to the correctional facility where he was incarcerated at the scheduled time. He was later apprehended and, after a disciplinary hearing, was found guilty of exceeding release time, violating temporary release and absconding. Petitioner now challenges this determination contending, inter alia, that the Hearing Officer’s reliance upon an unsigned misbehavior report deprived him of due process and that the Hearing Officer made prejudicial statements during the hearing.
Initially, although the first page of the misbehavior report is missing a signature, the correction officer who prepared it signed the second page and testified at the disciplinary hearing as to the circumstances leading to his preparation of the report. We find that the report adequately informed petitioner of the charges against him and that petitioner has failed to demonstrate that he was prejudiced by the lack of a signature on the first page (see, Matter of Smith v Coughlin, 170 AD2d 845). Moreover, to the extent that petitioner contends that the record fails to support the enumerated charges, we find that the report, together with petitioner’s testimony and that of the correction officer who prepared it, provides substantial evidence to support the administrative determination. Finally, we have reviewed the hearing transcript and reject petitioner’s contention that the Hearing Officer made prejudicial comments during the hearing. Petitioner’s remaining claims have been examined and found to be lacking in merit.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.